DETAILED ACTION
	The claims submitted January 16, 2022 in response to the office action mailed October 15, 2021 are under consideration. Claims 34, 39-50 and 52-54 are pending; claims 1-33, 35-38 and 51 are cancelled. 
The indicated allowability of previous claim 51, now incorporated into claim 44, is withdrawn in view of the newly discovered reference(s) to Miyazaki USPGPub 2010/0091171 and Matsuo USPGPub 20110007403.  Rejections based on the newly cited reference(s) follow.

Claim Objections
Claim 45 is objected to because of the following informalities:  in line 4, the word “satisfied” is followed by a period where it should have been followed by a colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-50, 52 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "f5 denotes a focal length of the fifth lens group" in the last two lines of the claim.  There is insufficient antecedent basis for “the fifth lens group” in the claim, because 
Claims 45-50 and 54 depend from claim 44 and inherit this indefiniteness issue.
Claim 52 recites the limitations “the fourth and fifth lens groups … f5 denotes a focal length of the fifth lens group” in the last 6 lines of the claim. There is insufficient antecedent basis for “the fifth lens group” in the claim, because only “a subsequent lens group comprising at least one lens group” was introduced previously. This implies the existence of a fifth lens group but does not explicitly introduce the terminology “a fifth lens group”. The examiner recommends the language: “a subsequent lens group comprising at least a fifth lens group”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 34, 40-43 and 52-53 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uchida et al. USPGPub 2016/0252712 A1 (hereafter Uchida).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 34, Uchida (Numerical Example 6, Table 36, Fig. 16) teaches “A variable magnification optical system (Numerical Example 6, Table 36, Fig. 16) comprising, in consecutive order from an object side (from left to right in Fig. 16):
a first lens group (G1) having positive refractive power (see Table 36 focal length of lens group 1: 5.09137);
a second lens group (G2) having negative refractive power (see Table 36 focal length of lens group 2: -0.92711);
a third lens group (G3) having positive refractive power (see Table 36 focal length of lens group 3: 1.40010);
a fourth lens group (G4) having positive refractive power (see Table 36 focal length of lens group 4: 1.60431);
a fifth lens group (G5) having negative refractive power (see Table 36 focal length of lens group 5: -1.75980);
and a sixth lens group (G6) having positive refractive power (see Table 36 focal length of lens group 6: 28.91756);
upon zooming from a wide-angle end state to a telephoto end state, each of the first lens group to the sixth lens group being moved toward the object side (see Fig. 16 and paragraph 83: “In the first to sixth exemplary embodiments, each lens group moves toward the object side along an optical axis … in 
the following conditional expression being satisfied:
0.60 < f3/f4 < 1.30 (see Table 36, f3=1.40010, f4=1.60431 therefor f3/f4=0.87 which is in the claimed range)
where f3 denotes a focal length of the third lens group (Table 36 f3=1.40010); and f4 denotes a focal length of the fourth lens group (Table 36 f4=1.60431).”
	Regarding claim 40, Uchida teaches “The variable magnification optical system according to claim 34, wherein a focusing lens group is provided on a nearer side to an image plane than the first lens group (Fig. 16 and paragraph 82: “In focusing from an infinity in-focus condition to a close-object in-focus condition, fifth lens group G5 moves along an optical axis.”).”
Regarding claim 41, Uchida teaches “The variable magnification optical system according to claim 40, wherein the focusing lens group is moved toward the image plane side for focusing from an infinite distance object to a close distance object (see arrow immediately beneath G5(-) in Fig. 16 that 
Regarding claim 42, Uchida teaches “The variable magnification optical system according to claim 34, wherein a vibration reduction lens group is provided on a nearer side to an image plane than the first lens group (paragraph 82: “fourteenth lens element L14 which is a part of fourth lens group G4 moves in the direction perpendicular to the optical axis as an image blur compensation lens group in order to compensate image blur upon vibration of the optical system.” thus lens group G4 is a vibration reduction lens group in that it includes a lens element L14 which moves in the direction perpendicular to the optical axis as an image blur compensation lens group. Alternatively L14 itself is also a vibration reduction lens group, because the claim does not specify that the vibration reduction lens group needs to be amongst the second to sixth lens groups).”
Regarding claim 43, Uchida teaches “The variable magnification optical system according to claim 34, wherein the following conditional expression is satisfied: 
0.11 < (-f2)/f1 < 0.19 (from Table 36, f2=-0.92711 and f1=5.09137 therefor (-f2)/f1=0.18 which is in the claimed range)
where f2 denotes a focal length of the second lens group (Table 36 f2=-0.92711); and f1 denotes a focal length of the first lens group (Table 36 f1=5.09137).”
Regarding claim 52, Uchida teaches (Numerical Example 6, Table 36, Fig. 16) “A method (see steps below) for manufacturing a variable magnification optical system A (Numerical Example 6, Table 36, Fig. 16) comprising, in consecutive order from an object side along an optical axis (from left to right in Fig. 16): a first lens group (G1) having positive refractive power (see Table 36 focal length of lens group 1: 5.09137); a second lens group (G2) having negative refractive power (see Table 36 focal length of lens group 2: -0.92711); a third lens group (G3) having positive refractive power (see Table 36 focal length of lens group 3: 1.40010); a fourth lens group (G4) having positive refractive power (see Table 36 
a variable magnification optical system B (this choice is optional) comprising, in consecutive order from an object side: a first lens group having positive refractive power; a second lens group having negative refractive power; a third lens group having positive refractive power; a fourth lens group; and a subsequent lens group comprising at least one lens group;
the method of the variable magnification optical system A comprising the steps of:
disposing the lens groups such that, upon zooming from a wide-angle end state to a telephoto end state, each of the first lens group to the sixth lens groups is moved toward the object side (see Fig. 16 and paragraph 83: “In the first to sixth exemplary embodiments, each lens group moves toward the object side along an optical axis … in zooming from a wide angle end to a telephoto end”), a distance between the first lens group and the second lens group is varied (paragraph 81: “Each lens group moves in zooming from a wide angle end to a telephoto end such that the space between first lens group G1 and second lens group G2 is increased, the space between second lens group G2 and third lens group G3 is decreased, the space between third lens group G3 and fourth lens group G4 is decreased, the space between fourth lens group G4 and fifth lens group G5 is decreased, and the space between fifth lens group G5 and sixth lens group G6 is decreased”), a distance between the second lens group and the third lens group is varied (paragraph 81), a distance between the third lens group and the fourth lens group is varied (paragraph 81), a distance between the fourth lens group and the fifth lens group is varied (paragraph 81), and a distance between the fifth lens group and the sixth lens group is varied (paragraph 81); and
configuring the third and fourth lens groups such that the following conditional expression is satisfied:

where f3 denotes a focal length of the third lens group (Table 36 f3=1.40010), f4 denotes a focal length of the fourth lens group (Table 36 f4=1.60431);
the method of the variable magnification optical system B (this choice is optional) comprising the steps of:
disposing the lens groups such that, upon zooming from a wide-angle end state to a telephoto end state, a distance between the first lens group and the second lens group is varied, a distance between the second lens group and the third lens group is varied, a distance between the third lens group and the fourth lens group is varied,
a distance between the fourth lens group and the subsequent lens group is varied, and when the subsequent lens group comprises a plurality of lens groups, each distance between adjacent lens groups of the plurality of lens groups is varied;
disposing a focusing lens group on the image side of the first lens group such that the focusing lens group is moved toward the image side for focusing from an infinite distance object to a close distance object;
disposing a vibration reduction lens group on the image side of the first lens group; and
configuring the fourth and fifth lens groups such that the following expression is satisfied:
2.00 < (-f4)/f5 < 4.00
where f4 denotes a focal length of the fourth lens group, and f5 denotes a focal length of the fifth lens group.
Regarding claim 53, Uchida teaches “An optical apparatus (paragraph 213: “The zoom lens system according to the present disclosure is applicable to a digital still camera, a digital video camera, a camera for a mobile phone device, a camera for a PDA (Personal Digital Assistance), a surveillance 

Claim(s) 44, 46-50, 52 and 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. USPGPub 2010/0091171 (hereafter Miyazaki).
Regarding claim 44, Miyazaki teaches (Example 8, Fig. 27, Table 33) “A variable magnification optical system (Example 8, Fig. 27, Table 33) comprising, in consecutive order from an object side (from left to right in Fig. 27):
a first lens group (G1) having positive refractive power (Table 33 f1=60.94651);
a second lens group (G2) having negative refractive power (Table 33 f2=-8.55429);
a third lens group (G3) having positive refractive power (Table 33 f3=27.34279);
a fourth lens group (G4); and
a subsequent lens group (G5) comprising at least one lens group;
upon zooming from a wide-angle end state to a telephoto end state, a distance between the first lens group and the second lens group being varied (paragraph 128), a distance between the second lens group and the third lens group being varied (paragraph 128), a distance between the third lens group and the fourth lens group being varied (paragraph 128), a distance between the fourth lens group and the subsequent lens group being varied (paragraph 128: “in zooming from a wide-angle limit to a telephoto limit, the individual lens units move along the optical axis such that the interval between the first lens unit G1 and the second lens unit G2 should increase, the interval between the second lens unit G2 and the third lens unit G3 should decrease, the interval between the third lens unit G3 and the fourth lens unit G4 should increase, and the interval between the fourth lens unit G4 and the fifth lens unit G5 should decrease.”), and when the subsequent lens group comprises a plurality of lens groups, each 
a focusing lens group (paragraph 129 third lens unit G3) provided on a nearer side to the image side than the first lens group (G3 is nearer to the image side than G1), the focusing lens group being moved toward the image side for focusing from an infinite distance object to a close distance object (paragraph 129: “at the time of focusing from an infinity in-focus condition to a close-point in-focus condition, the third lens unit G3 moves to the image side along the optical axis.”);
a vibration reduction lens group provided on a nearer side to an image plane than the first lens group (paragraphs 67, 77, 87, 96 and 105, “for the purpose of compensation of image blur caused by vibration applied to the entire system, the fourth lens unit G4 moves in a direction perpendicular to the optical axis” given this is mentioned for all of the first five embodiments one would reasonably deduce that such a vibration reduction lens group is also provided in the remaining embodiments absent an explicit statement to the contrary); and
the following conditional expression being satisfied:
2.00 < (-f4)/f5 < 4.00 (Table 33, f4=-87.62354, f5=22.54271 therefore (-f4)/f5=3.89 which is in the claimed range)
where f4 denotes a focal length of the fourth lens group (Table 33 f4=-87.62354), and f5 denotes a focal length of the fifth lens group (Table 33 f5=22.54271).”
	Regarding claim 46, Miyazaki teaches “the variable magnification optical system according to claim 44, wherein upon zooming from the wide-angle end state to the telephoto end state, the first lens group is moved toward the object side (see movement of G1 indicated in Fig. 27 and values of d6 in the wide middle and telephoto positions in Table 32).”

Regarding claim 47, Miyazaki teaches “the variable magnification optical system according to claim 44, wherein upon zooming from the wide-angle end state to the telephoto end state, the third lens group is moved toward the object side (see movement of G3 indicated in Fig. 27 and values of d14 and d16 in the wide middle and telephoto positions in Table 32).”
Regarding claim 48, Miyazaki teaches “the variable magnification optical system according to claim 44, wherein the subsequent lens group includes a fifth lens group; and upon zooming from the wide-angle end state to the telephoto end state, the fifth lens group is moved toward the object side (see movement of G5 indicated in Fig. 27 and values of BF in the middle wide and telephoto positions in Table 32).”
Regarding claim 49, Miyazaki teaches “the variable magnification optical system according to claim 44, wherein the first lens group consists of three lenses (see Fig. 27 and paragraph 123: “The first lens unit G1, in order from the object side to the image side, comprises: a negative meniscus first lens element L1 with the convex surface facing the object side; a positive meniscus second lens element L2 with the convex surface facing the object side; and a positive meniscus third lens element L3 with the convex surface facing the object side.”).”
Regarding claim 50, Miyazaki teaches “the variable magnification optical system according to claim 44, wherein the following conditional expression is satisfied:
0.11 < (-f2)/f1 < 0.19 (Table 33 f2=-8.55429 f1=60.94651 therefor (-f2)/f1=0.14 which is in the claimed range)
where f2 denotes a focal length of the second lens group (Table 33 f2=-8.55429), and fi denotes a focal length of the first lens group (Table 33 f1=60.94651).”
Regarding claim 52, Miyazaki teaches “A method (see steps below) for manufacturing a variable magnification optical system A (this system is optional given that system B is taught below) comprising, in consecutive order from an object side along an optical axis: a first lens group having positive 
a variable magnification optical system B (Example 8, Fig. 27, Table 33) comprising, in consecutive order from an object side (from left to right in Fig. 27): a first lens group (G1) having positive refractive power (Table 33 f1=60.94651); a second lens group (G2) having negative refractive power (Table 33 f2=-8.55429); a third lens group (G3) having positive refractive power (Table 33 f3=27.34279); a fourth lens group (G4); and a subsequent lens group comprising at least one lens group (G5);
the method of the variable magnification optical system A comprising the steps of (these limitations are optional given that the method steps of system B are taught below):
disposing the lens groups such that, upon zooming from a wide-angle end state to a telephoto end state, each of the first lens group to the sixth lens groups is moved toward the object side, a distance between the first lens group and the second lens group is varied, a distance between the second lens group and the third lens group is varied, a distance between the third lens group and the fourth lens group is varied, a distance between the fourth lens group and the fifth lens group is varied, and a distance between the fifth lens group and the sixth lens group is varied; and
configuring the third and fourth lens groups such that the following conditional expression is satisfied:
0.60 < f3/f4 < 1.30
where f3 denotes a focal length of the third lens group, f4 denotes a focal length of the fourth lens group;
the method of the variable magnification optical system B comprising the steps of (see steps below):

disposing a focusing lens group (paragraph 129 third lens unit G3) on the image side of the first lens group (G3 is nearer to the image side than G1) such that the focusing lens group is moved toward the image side for focusing from an infinite distance object to a close distance object (paragraph 129: “at the time of focusing from an infinity in-focus condition to a close-point in-focus condition, the third lens unit G3 moves to the image side along the optical axis.”);
disposing a vibration reduction lens group on the image side of the first lens group (paragraphs 67, 77, 87, 96 and 105, “for the purpose of compensation of image blur caused by vibration applied to the entire system, the fourth lens unit G4 moves in a direction perpendicular to the optical axis” given this is mentioned for all of the first five embodiments one would reasonably deduce that such a vibration reduction lens group is also provided in the remaining embodiments absent an explicit statement to the contrary); and
configuring the fourth and fifth lens groups such that the following expression is satisfied:

where f4 denotes a focal length of the fourth lens group (Table 33 f4=-87.62354), and f5 denotes a focal length of the fifth lens group (Table 33 f5=22.54271).”
Regarding claim 54, Miyazaki teaches “An optical apparatus (paragraph 285: “The zoom lens system according to the present invention is applicable to a digital input device such as a digital still camera, a digital video camera, a mobile telephone, a PDA (Personal Digital Assistance), a surveillance camera in a surveillance system, a Web camera or a vehicle-mounted camera.”) comprising the variable magnification optical system according to claim 44 (see claim 44 above).”

Claim(s) 44-49, 52 and 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo USPGPub 2011/0007403 (hereafter Matsuo).
Regarding claim 44, Matsuo teaches (Example 1, Fig. 1, Table 1) “A variable magnification optical system (Example 1, Fig. 1, Table 1) comprising, in consecutive order from an object side (from left to right in Fig. 1):
a first lens group (G1) having positive refractive power (Table 1 f1=230.000);
a second lens group (G2) having negative refractive power (Table 1 f2=-85.754);
a third lens group (G3) having positive refractive power (Table 1 f3=110.000);
a fourth lens group (G4); and
a subsequent lens group comprising at least one lens group (G5);
upon zooming from a wide-angle end state to a telephoto end state, a distance between the first lens group and the second lens group being varied (Table 1 variable distance d1, also paragraph 55), a distance between the second lens group and the third lens group being varied (Table 1 variable distance d2, also paragraph 55), a distance between the third lens group and the fourth lens group being 
a focusing lens group (G5) provided on a nearer side to the image side than the first lens group (G5 is nearer to the image side than G1), the focusing lens group being moved toward the image side for focusing from an infinite distance object to a close distance object (paragraph 13 and direction of the arrow labeled FOCUSING above G5 in Fig. 1);
a vibration reduction lens group (G2 paragraph 41: “at least a portion of the second lens group G2 is preferably moved in a direction including a component substantially perpendicular to the optical axis as a vibration reduction lens group.”) provided on a nearer side to an image plane than the first lens group (G2 is nearer to the image plane than G1); and
the following conditional expression being satisfied:
2.00 < (-f4)/f5 < 4.00 (Table 1 f4=152.894 f5=-61.970 therefor (-f4)/f5=2.47 which is in the claimed range)
where f4 denotes a focal length of the fourth lens group (Table 1 f4=152.894), and f5 denotes a focal length of the fifth lens group (Table 1 f5=-61.970).”
Regarding claim 45, Matsuo teaches “the variable magnification optical system according to claim 44, wherein the following conditional expression is satisfied.
0.60 <f3/f4 < 1.30 (Table 1 f3=110.000 f4=152.894 therefor f3/f4=0.72 which is in the claimed range)
where f3 denotes a focal length of the third lens group (Table 1 f3=110.000); and f4 denotes a focal length of the fourth lens group (Table 1 f4=152.894).”
Regarding claim 46, Matsuo teaches “the variable magnification optical system according to claim 44, wherein upon zooming from the wide-angle end state to the telephoto end state, the first lens group is moved toward the object side (see arrow under G1 from W to T in Fig. 1).”
Regarding claim 47, Matsuo teaches “the variable magnification optical system according to claim 44, wherein upon zooming from the wide-angle end state to the telephoto end state, the third lens group is moved toward the object side (see arrow under G3 from W to T in Fig. 1).”
Regarding claim 48, Matsuo teaches “the variable magnification optical system according to claim 44, wherein the subsequent lens group includes a fifth lens group (G5); and upon zooming from the wide-angle end state to the telephoto end state, the fifth lens group is moved toward the object side (see arrow under G5 from W to T in Fig. 1).”
Regarding claim 49, Matsuo teaches “the variable magnification optical system according to claim 44, wherein the first lens group consists of three lenses (see Fig. 1 G1 consists of L11, L12 and L13, see also paragraph 53: “a cemented lens constructed by a negative meniscus lens L11 having a concave surface facing an image side cemented with a positive meniscus lens L12 having a convex surface facing the object side, and double convex positive lens L13 are disposed as a first lens group G1.”).”

Regarding claim 52, Matsuo teaches (Example 1, Fig. 1, Table 1) “A method for manufacturing (see steps below) a variable magnification optical system A (this system is optional given system B below is provided) comprising, in consecutive order from an object side along an optical axis: a first lens group having positive refractive power; a second lens group having negative refractive power; a third lens group having positive refractive power; a fourth lens group having positive refractive power; a fifth lens group having negative refractive power; and a sixth lens group having positive refractive power; or
a variable magnification optical system B (Example 1, Fig. 1, Table 1) comprising, in consecutive order from an object side (from left to right in Fig. 1): a first lens group (G1) having positive refractive 
the method of the variable magnification optical system A comprising the steps of (these limitations are optional given that system B is provided):
disposing the lens groups such that, upon zooming from a wide-angle end state to a telephoto end state, each of the first lens group to the sixth lens groups is moved toward the object side, a distance between the first lens group and the second lens group is varied, a distance between the second lens group and the third lens group is varied, a distance between the third lens group and the fourth lens group is varied, a distance between the fourth lens group and the fifth lens group is varied, and a distance between the fifth lens group and the sixth lens group is varied; and
configuring the third and fourth lens groups such that the following conditional expression is satisfied:
0.60 < f3/f4 < 1.30
where f3 denotes a focal length of the third lens group, f4 denotes a focal length of the fourth lens group;
the method of the variable magnification optical system B comprising the steps of:
disposing the lens groups such that, upon zooming from a wide-angle end state to a telephoto end state, a distance between the first lens group and the second lens group is varied (Table 1 variable distance d1, also paragraph 55), a distance between the second lens group and the third lens group is varied (Table 1 variable distance d2, also paragraph 55), a distance between the third lens group and the fourth lens group is varied (Table 1 variable distance d4, also paragraph 55), a distance between the fourth lens group and the subsequent lens group is varied (Table 1 variable distance d4, also paragraph 55), and when the subsequent lens group comprises a plurality of lens groups, each distance between 
disposing a focusing lens group (G5) on the image side of the first lens group (G5 is on the image side of G1) such that the focusing lens group is moved toward the image side for focusing from an infinite distance object to a close distance object (paragraph 13 and direction of the arrow labeled FOCUSING above G5 in Fig. 1);
disposing a vibration reduction lens group (G2 paragraph 41: “at least a portion of the second lens group G2 is preferably moved in a direction including a component substantially perpendicular to the optical axis as a vibration reduction lens group.”) on the image side of the first lens group (G2 is on the image side of G1); and
configuring the fourth and fifth lens groups such that the following expression is satisfied:
2.00 < (-f4)/f5 < 4.00 (Table 1 f4=152.894 f5=-61.970 therefor (-f4)/f5=2.47 which is in the claimed range)
where f4 denotes a focal length of the fourth lens group (Table 1 f4=152.894), and f5 denotes a focal length of the fifth lens group (Table 1 f5=-61.970).”
Regarding claim 54, Matsuo teaches “An optical apparatus (e.g. paragraph 52: “the camera 1 shown in FIG. 10 may be constructed to removably hold the zoom optical system ZL, or may be constructed in a body with the zoom optical system ZL. The camera 1 may be a so-called single-lens reflex camera, or a compact camera which does not include a quick return mirror or the like”) comprising the variable magnification optical system according to claim 44 (see claim 44 above).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. USPGPub 2016/0252712 (hereafter Uchida) as applied to claim 34 above, and further in view of Okumura USPGPub 20140146216 (hereafter Okumura).
Regarding claim 39, Uchida teaches the variable magnification optical system according to claim 34, however, Uchida fails to explicitly teach “wherein the first lens group consists of three lenses.” In particular the first lens group of Uchida consists of only one or two lenses.
Okumura (Fig. 1, numerical example 1, paragraph 60) teaches a six lens group variable magnification optical system with first group positive, second group negative, third group positive, fourth group positive, fifth group negative and sixth group positive.
Okumura further teaches “wherein the first lens group consists of three lenses (see Fig. 1 and data in the table in paragraph 60 and paragraph 50: “The first lens unit L1 is constituted by, in order from the object side to the image side, a positive lens whose object side surface has a convex shape, and a cemented lens formed by cementing a negative meniscus lens whose object side surface has a convex shape with a positive lens whose object side surface has a convex shape.”).”
Uchida discloses the claimed invention except that a positive first lens group with one or two lenses is used instead of a positive first lens group with three lenses. Okumura shows that a positive first lens group with three lenses within a +-++-+ six lens zoom assembly is an equivalent structure in the art. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mogi USPGPub 2015/0219882 A1 “Zoom Lens and Imaging Apparatus Having the Same” Fig. 1 could also have been used to reject at least claims 34, 40-41, 52 and 53.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872